Title: To George Washington from John Jay, 11 August 1794
From: Jay, John
To: Washington, George


               
                  Dear Sir
                  London 11 Augt 1794
               
               The Letter herewith enclosed from Mr Wangenheim came to me enclosed from him, requesting me to transmit it to You—it
                  
                  was as it now is, without a cover—of this Gentleman I have no knowledge or information but from these Letters. I have written to him, that the Issue of his Application to You could not be foreseen; but that as the united States interposed no Impediments to Emigrants, so on the other Hand, their Governmt offered no particular Gratifications or Inducements. many applications of the like kind are almost daily made to me by Frenchmen & others here. I uniformly give them the same Answer. The Spirit of Emigration to our Country becomes more and more diffused. Certain Resolutions from N. Carolina and Kentucky are here—they do no Good.
               The Sentiments expressed by Mr Fox relative to your administration are not singular here—I have frequently heard the same from important characters opposed to him in Politics—a war with us would be very unpopular, unless we provoked it—I expect soon to write to You again. I have the Honor to be with perfect Respect Esteem and Attachmt Dear Sir your obliged & obt Servt
               
                  John Jay
               
            